Citation Nr: 1015008	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-05 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk

INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1968 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota which denied the Veteran's claim.

In September 2009, the Veteran presented sworn testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge (VLJ).  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that he is entitled to TDIU because his 
service-connected disabilities render him unemployable.  A 
total disability rating may be assigned where the schedular 
evaluation is less than total when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2009).

In the present case, the Veteran is service-connected for 
post-traumatic stress disorder (PTSD) evaluated as 70 percent 
disabling, diabetes mellitus, type II evaluated as 20 percent 
disabling, and impotence associated with diabetes mellitus 
evaluated as noncompensable [zero percent disabling].  Thus, 
under 38 C.F.R. § 4.16(a), consideration for TDIU is 
warranted.

Upon review of the evidence, the Board finds that a VA 
medical examination and opinion as to whether the Veteran is 
unemployable is necessary to fairly adjudicate the Veteran's 
claim.  Specifically, in a December 2008 addendum to a 
January 2007 VA psychological examination report, the VA 
examiner reported that the Veteran currently suffers from 
diabetes and neuropathy.  The Board notes that service 
connection for neuropathy was denied in an unappealed 
November 2006 rating decision.  In any event, the VA examiner 
stated that "a medical opinion will be needed to establish 
the relationship between these conditions and [the Veteran's] 
reported problems with employment."  The Court has held that 
VA's duty to assist includes taking reasonable steps to 
obtain information requested by a medical examiner.  See 
Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007).  

A review of the record reveals that the Veteran underwent a 
VA examination for his service-connected diabetes mellitus in 
October 2007.  However, the issue of the unemployability was 
not addressed.  VA's duty to assist the Veteran also includes 
obtaining a thorough and contemporaneous evaluation where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined that Board should have ordered contemporaneous 
examination of Veteran because a 23- month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating).  

Accordingly, an examination and medical nexus opinion must be 
obtained which addresses whether the Veteran's service-
connected diabetes mellitus, type II, alone or in conjunction 
with his other service connected disabilities, renders him 
unemployable.  See Charles v. Principi, 16 Vet. App.  370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination(s) to determine the impact of 
his service-connected disabilities on his 
ability to work.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner(s) and the 
examination report(s) should reflect that 
it was reviewed in conjunction with the 
examination(s).

The examiner(s) should describe in detail 
the symptomatology associated with the 
Veteran's service-connected diabetes, 
PTSD, and impotence, and the impact such 
symptomatology has on the Veteran's 
industrial adaptability.  Any specialty 
examination and relevant diagnostic 
testing should be completed prior to the 
examiner(s) rendering an opinion. The 
examiner(s) is directed to evaluate the 
Veteran's diabetes for the specific 
purpose of assessing its relative degree 
of industrial impairment, in light of the 
Veteran's medical and vocational history.  

The examiner(s) should expressly describe 
what types of employment activities are 
limited because of the Veteran's service-
connected disabilities and what types of 
employment, if any, is feasible given the 
Veteran's functional impairment.  

Finally, the examiner should render an 
opinion as to whether the Veteran's 
service-connected diabetes, PTSD, and 
impotence render him unable to obtain or 
maintain substantially gainful employment.  
A complete rationale should be given for 
all opinions and conclusions expressed.

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine whether 
the Veteran has submitted evidence to 
warrant entitlement to the benefit sought. 
Unless the benefit sought on appeal is 
granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


